        Case 20-20749                        Doc 14             Filed 12/02/20 Entered 12/03/20 00:31:32                       Desc Imaged
                                                               Certificate of Notice Page 1 of 7                                                       11/25/20 1:35PM

 Fill in this information to identify your case:
 Debtor 1               Derek Geisser
                              First Name            Middle Name           Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name           Last Name
 United States Bankruptcy Court for the:         NORTHERN DISTRICT OF ILLINOIS                                      Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                                                                                                          have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in            Included                 Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,              Included                 Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                       Included                 Not Included

 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$3,000.00 per Month for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                      Debtor(s) will make payments pursuant to a payroll deduction order.
                      Debtor(s) will make payments directly to the trustee.
                      Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                 Debtor(s) will retain any income tax refunds received during the plan term.

APPENDIX D                                                                    Chapter 13 Plan                                                   Page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
        Case 20-20749                        Doc 14             Filed 12/02/20 Entered 12/03/20 00:31:32                       Desc Imaged
                                                               Certificate of Notice Page 2 of 7                                                      11/25/20 1:35PM



 Debtor                Derek Geisser                                                                 Case number


                         Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                         Debtor(s) will treat income refunds as follows:



2.4 Additional payments.
    Check one.
                 None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $180,000.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.
                    None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                         None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                         The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest     Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate         payment to total of
                       creditor's                                                 to creditor's                                  creditor   monthly
                       total claim                                                claim                                                     payments
                                             226 West
                                             Lake Drive
 First                                       Cadillac,
 American                                    MI 49601
 Mortgage                                    Wexford                 $160,000.0
 Solutions             $0.00                 County                  0                 $0.00               $0.00     0.00%             $0.00                $0.00
                                             6101 West
                                             94th Street
                                             Unit C1
 First NLC                                   Oak Lawn,
 Financial                                   IL 60453
 Services,                                   Cook
 LLC                   $0.00                 County                  $55,280.00        $0.00               $0.00     0.00%             $0.00                $0.00


Official Form 113                                                                 Chapter 13 Plan                                              Page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
        Case 20-20749                        Doc 14             Filed 12/02/20 Entered 12/03/20 00:31:32                       Desc Imaged
                                                               Certificate of Notice Page 3 of 7                                                     11/25/20 1:35PM



 Debtor                Derek Geisser                                                                 Case number

 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest    Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate        payment to total of
                       creditor's                                                 to creditor's                                 creditor   monthly
                       total claim                                                claim                                                    payments
                                             1889
                                             Pinewood
                                             Avenue
                                             Traverse
                                             City, MI
 United                                      49685
 Wholesal                                    Grand
 e                                           Traverse
 Mortgage              $0.00                 County                  $97,600.00        $0.00               $0.00     0.00%           $0.00                 $0.00

Insert additional claims as needed.

 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                         None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                         None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                    None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $18,000.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $0.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                    None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                    None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.



Official Form 113                                                                 Chapter 13 Plan                                             Page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
        Case 20-20749                        Doc 14             Filed 12/02/20 Entered 12/03/20 00:31:32                   Desc Imaged
                                                               Certificate of Notice Page 4 of 7                                                   11/25/20 1:35PM



 Debtor                Derek Geisser                                                               Case number

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.

               The sum of $ 162,000.00 .
                    % of the total amount of these claims, an estimated payment of $     .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately
                $ 439,678.95 . Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at
                least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                         None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                         None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                         None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
       plan confirmation.
       entry of discharge.
       other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                   None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Derek Geisser                                                    X
       Derek Geisser                                                         Signature of Debtor 2
       Signature of Debtor 1

       Executed on            November 25, 2020                                      Executed on

 X     /s/ Matthew Hector                                                     Date     November 25, 2020
       Matthew Hector
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.

Official Form 113                                                           Chapter 13 Plan                                                 Page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
        Case 20-20749                        Doc 14             Filed 12/02/20 Entered 12/03/20 00:31:32                Desc Imaged
                                                               Certificate of Notice Page 5 of 7                                               11/25/20 1:35PM



 Debtor                Derek Geisser                                                          Case number

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                   $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                           $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                               $18,000.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                           $162,000.00

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                 +                                        $0.00


 Total of lines a through j                                                                                                                $180,000.00




Official Form 113                                                           Chapter 13 Plan                                             Page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
           Case 20-20749                Doc 14          Filed 12/02/20 Entered 12/03/20 00:31:32                                     Desc Imaged
                                                       Certificate of Notice Page 6 of 7
                                                              United States Bankruptcy Court
                                                               Northern District of Illinois
In re:                                                                                                                 Case No. 20-20749-JSB
Derek Geisser                                                                                                          Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                  User: dpruitt                                                               Page 1 of 2
Date Rcvd: Nov 30, 2020                                               Form ID: pdf001                                                           Total Noticed: 19
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 02, 2020:
Recip ID                   Recipient Name and Address
db                         Derek Geisser, 5 Creekside Circle, Apt. A, Elgin, IL 60123-1127
29132401               +   Alden Estates of Barrington, 1420 South Barrington Road, Barrington, IL 60010-5206
29132406               +   First American Mortgage Solutions, 3 First American Way, #168, Santa Ana, CA 92707-5913
29132408               +   Georgetown of Oak Lawn #110, co Erickson Realty & Management Inc, 13301 S. Ridgeland Avenue, Suite B, Palos Heights, IL
                           60463-0030
29132409               +   Gottlieb Memorial Hospital, P.O. Box 74867, Chicago, IL 60694-4867
29132411               +   Illinois Post Acute Medical SE, c/o Healthcare Revenue Recovery, P.O. Box 5406, Cincinnati, OH 45274-0001
29132412               +   Integrative Rehabmedicine S.C., P.O. Box 4912, Wheaton, IL 60189-4912
29132414               +   Loyola University Health System, P.O. Box 83171, Chicago, IL 60691-0171
29132418               +   RSLFC, 105 1st Avenue SW, Aberdeen, SD 57401-4104
29132417               +   Robert Schwartzenberg MD PC, 912 Northwest Highway, Suite 206, Fox River Grove, IL 60021-1925
29132419               +   United Wholesale Mortgage, 585 South Blvd. E, Pontiac, MI 48341-3163
29132420               +   VNA Health Care, 400 North Highland Avenue, Aurora, IL 60506-3814

TOTAL: 12

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
29132402               + Email/PDF: AIS.cocard.ebn@americaninfosource.com
                                                                                        Dec 01 2020 00:46:54      Capital One, P.O. Box 30281, Salt Lake City, UT
                                                                                                                  84130-0281
29132403                   Email/PDF: ais.chase.ebn@americaninfosource.com
                                                                                        Dec 01 2020 00:46:53      Chase Business, P.O. Box 6185, Westerville, OH
                                                                                                                  43086
29132404                   Email/PDF: ais.chase.ebn@americaninfosource.com
                                                                                        Dec 01 2020 00:48:13      Chase Freedom, Card Services, P.O. Box 15298,
                                                                                                                  Wilmington, DE 19850
29132405                   Email/PDF: ais.chase.ebn@americaninfosource.com
                                                                                        Dec 01 2020 00:46:53      Chase Slate, Cardmember Services, P.O. Box
                                                                                                                  6294, Carol Stream, IL 60197
29132413               + Email/Text: usbknotice@ncc.us
                                                                                        Dec 01 2020 00:23:00      Loyola Univ. c/o Nationwide Credit, c/o
                                                                                                                  Evergreen Bank Group, P.O. Box 3219, Oak
                                                                                                                  Brook, IL 60522-3219
29132416               + Email/PDF: gecsedi@recoverycorp.com
                                                                                        Dec 01 2020 00:46:52      Pay Pal Credit / Synchrony Bank, P.O. Box
                                                                                                                  960006, Orlando, FL 32896-0006
29132910               + Email/PDF: gecsedi@recoverycorp.com
                                                                                        Dec 01 2020 00:45:34      Synchrony Bank, c/o PRA Receivables
                                                                                                                  Management, LLC, PO Box 41021, Norfolk, VA
                                                                                                                  23541-1021

TOTAL: 7


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
           Case 20-20749              Doc 14         Filed 12/02/20 Entered 12/03/20 00:31:32                               Desc Imaged
                                                    Certificate of Notice Page 7 of 7
District/off: 0752-1                                               User: dpruitt                                                         Page 2 of 2
Date Rcvd: Nov 30, 2020                                            Form ID: pdf001                                                     Total Noticed: 19
Recip ID         Bypass Reason   Name and Address
29132410         *+              Gottlieb Memorial Hospital, P.O. Box 74867, Chicago, IL 60694-4867
29132415         *+              Loyola University Health System, P.O. Box 83171, Chicago, IL 60691-0171
29132407         ##+             First NLC Financial Services, LLC, 700 West Hillsboro Boulevard, #B-1, #204, Deerfield Beach, FL 33441-1614

TOTAL: 0 Undeliverable, 2 Duplicate, 1 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Dec 02, 2020                                        Signature:          /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on November 25, 2020 at the address(es) listed
below:
Name                             Email Address
Matthew Hector
                                 on behalf of Debtor 1 Derek Geisser matthewhector@gmail.com gina.noto@evlawgroup.com


TOTAL: 1
